Examiner’s Comments
Instant office action is in response to communication filed 11/24/2020.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 102 has been considered and is persuasive therefore the previously filed 35 U.S.C. 102 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 21-40 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “one or more storage devices; one or more network interfaces; and one or more processors coupled to the one or more storage devices and communicably coupled to the one or more network interfaces, the one or more storage devices storing software instructions for controlling the one or more processors that when executed by the one or more processors configure the one or more processors to: maintain a publicly accessible registry of exclusive claims by individuals to individually unique national identification (NID) numbers; process a request, received via a network interface, by an individual for an exclusive claim to an individually unique NID number; process a dispute by the individual if the individually unique NID number of the request has already been claimed; if the individually unique NID number of the request has not already been claimed, obtain verification of the individual's claim to the individually unique NID number; if the individual's claim is verified: add the claimed individually unique NID number to the registry; create a user account, separate from the publicly accessible registry, wherein the user account is associated with respective individual's claimed individually unique NID number; provide an open publicly accessible look up service to the registry for responding to external queries regarding whether a submitted individually unique NID number has been claimed, the look up service providing a web 

The closest art of record Canon (2016/0125412) teaches “The present invention provides a method and system for preventing identity theft and increasing security on systems. Some embodiments include receiving, into a computer system, a request to perform an electronic transaction for an identified human user at a remote location; accessing, by the system, a set of authentication criteria of the identified user; retrieving, into the system, a plurality of real-time authentication parameters relevant to the user and to the transaction; and comparing, by the system, the plurality authentication criteria to the accessed set of authentication parameters of the user and either authorizing an action to complete the electronic transaction or not. Some embodiments include displaying, on a first personal electronic device of the user, an indication of the real-time alert of the request to perform the electronic transaction; and eliciting and receiving a real-time authorization indication from the user using the first personal electronic device of the user.” but does not teach the indicated subject matter above.
Another art of record Atef (2006/0161435) teaches “A system for verifying the identity of a user includes an identification score assignment module configured to receive at least one source of identification of the user and to assign an identification score to each of the at least one source of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492